DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.

3.	This Office Action is responsive to the Continued Examination filed on August 12, 2021.  Claims 1-25, 29, 37-38 and 42 have been cancelled.  Claims 26, 34, 39 and 44 have been amended.  Claim 47 has been added.  Claims 26-28, 30-36, 39-41 and 43-47 are still pending in this Application.

Response to Arguments
4.	Applicant's arguments filed August 12, 2021 with respect to claims 26, 34, 39 and 44 under 35 U.S.C. § 103 have been considered but are not persuasive.  Applicant argues that the cited references fail to teach the new limitations in the current amended 

  			Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
As to claim 44. (New) An apparatus comprising: 
means for implementing a first set of graphics processing unit (GPU) features, the means for implementing the first set of GPU features to implement single-root input/output virtualization (SR-IOV); 
means for implementing a first driver to provide access to a plurality of virtualized functions that emulate the first set of GPU features, a first one of the virtualized functions to be associated with a virtual machine; 
means for enforcing a quality of service policy on use of the first set of GPU features to execute one or more commands provided by the plurality of virtualized functions; and means for interfacing the first one of the virtualized functions with a second -5-driver implemented by the virtual machine, the second driver to provide access to a second set of GPU features supported by the first one of the virtualized functions.” in claims 44-46.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 26-28, 30-31, 34-36, 39-40, 41, 43-47, are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20130229421 A1) in view of Chakraborty et al. (US 20130093776 A1, hereinafter Chakraborty).
As to claim 26.  Cheng discloses a server comprising: 
a physical graphics processing unit (GPU) (Cheng, see FIG. 5, “GPU 520”), the physical GPU to support a first set of features (Cheng, see FIG. 5, “a physical function 518), the physical GPU to implement single-root input/output virtualization (SR-IOV) (Cheng, see at least par. [0037], GPU that implements the PCI SR-IOV specification); 
circuitry to implement a first driver (Cheng, see FIG. 5, par. [0041], “GPU drivers 516-1”) to interface with the physical GPU, the first driver to provide access to a plurality of virtualized functions that emulate the physical GPU (Cheng, see FIG. 5 and at least par. [0045], GPU driver 516-1 running on host virtual machine 510. In other words, the GPU driver in virtual machine 511 is a full function driver that provides access to the entire functionality of GPU 520,”), a first one of the virtualized functions to be associated with a virtual machine (Cheng, see FIG. 7 and at least par. [0059], “the virtual machine begins rendering to the back-buffer associated with the virtual function.”); and	

a hypervisor (Cheng, see FIG. 5, “Hypervisor 514”) to interface the first one of the virtualized functions with a second driver (Cheng, see FIG. 5, par. [0044], “GPU Driver 516-N” is a second driver) implemented by the virtual machine, the second driver to provide access to a second set of features (Cheng, see FIG. 5, “Virtual Function 513” is a second set of features) supported by the first one of the virtualized functions (Cheng, see FIG. 5 and at least pars. [0044], “Hypervisor 514 can include software that configures and manages the virtual machines and access to the underlying hardware. Virtual machine 511 is assigned the resources of virtual function 513 by hypervisor 514. Virtual machine 513 includes an operating system, GPU driver 516, and applications 517. Additionally, virtual function 513 is assigned a device configuration by hypervisor 514. The operating system and GPU driver 516(N) use this configuration to access virtual function 513. After configuration, the operating system and GPU driver 516 bypass hypervisor 514 and interact directly with virtual function 513 when processing any type of I/O requests”). 
Cheng does not disclose “a scheduler to enforce a quality of service policy on use of the physical GPU to execute one or more commands provided by the plurality of virtualized functions”.  However, Chakraborty discloses: 
a scheduler to enforce a quality of service policy (Chakraborty, see at least par. [0078], “load-balancing policies that make most efficient use of the GPU 112”) on use of the physical GPU to execute one or more commands provided by the plurality of virtualized functions (Chakraborty, see at least par. [0079], “The host partition 1020 can be configured to provide remote desktop virtual graphics management (RDVGM) functions to the virtual machines 1011. The RDVGM can manage resource assignment and process control between physical resources of the remote computer server 1000 and vGPU 1016 resource assignment into each virtual machine guest operating system (OS) 1014. The RDVGM functions can include: managing the rendering, capturing, and compressing (RCC) processes, assigning GPU 112 resources to virtual machines 1011 through the vGPU 1016, assigning resource policies to virtual machines 1011, and load-balancing GPU 112 resources across multiple virtual machines 1011(A-N). The RDVGM can also assign appropriate GPU 112 resources to virtual machines 1011(A-N) at boot time”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cheng, and have “a scheduler to enforce a quality of service policy on use of the physical GPU to execute one or more commands provided by the plurality of virtualized functions”, as taught by Chakraborty, thereby to provide the server, and more particularly to “be used to connect the client connected compute server to a first graphics server of the plurality of graphics servers. The graphics server manager can determine availabilities of the plurality of graphics servers and allocate the connection between the client connected compute server and the first graphics server accordingly. As such, in case of load balancing of graphics servers, the client connected compute server can create a new connection with a second graphics server and can request the client to establish a new connection with the second graphics sever. The client can then seamlessly transition over to the second graphics server.” (Chakraborty, see par. [0008]).

As to claim 27.  Cheng in view of Chakraborty further discloses wherein the second set of features corresponds to the first set of features (Cheng, see FIG. 5 and at least the last 2 lines of the par. [0041], a physical function frame buffer 518-1, virtual function frame buffers 519-1”).
As to claim 28, Cheng in view Chakraborty further disclose wherein the second set of features is a subset of the first set of features (Cheng, see at least par. [0035], “A virtual function is a subset of a physical function that only processes I/O”).

As to claim 30.  Cheng in view Chakraborty further discloses further including the virtual machine and the second driver (Cheng, see at least par. [0042], “host virtual machine 510 is assigned the resources of physical function 512 by hypervisor 514. Host virtual machine 510 contains an operating system and GPU driver 516. The operating system and GPU driver 516 interact directly with physical function 512. In the embodiment, host virtual machine 510 discovers, manages, and configures the physical function as though it was a normal PCIe device”). 

As to claim 31. Cheng in view of Chakraborty further discloses wherein the virtual machine is to execute one or more applications that are to communicate with the second driver (Cheng, see at least par. [0044], “Virtual machine 511 is assigned the resources of virtual function 513 by hypervisor 514. Virtual machine 513 includes an operating system, GPU driver 516, and applications 517.”). 
As to claim 34. (Currently Amended) Cheng discloses a system on chip device comprising: 
a substrate (Cheng, FIG. 4, see par. [0037], “GPU 400” which inherently comprises a substrate);  
first circuitry (Cheng, FIG. 4, see par. [0037], “GPU 400” is the first circuit) carried by the substrate, the first circuitry to implement a first set of graphics processing unit (GPU) features (Cheng, see FIG. 4 and par. [0037], “GPU 400 includes a physical function 410”.  the physical function is the first feature, the first circuitry to implement single-root input/output virtualization (SR-IOV) (Cheng, see at least par. [0037], “FIG. 4 is a block diagram illustration of GPU 400 that implements the PCI SR-IOV specification.”); and 
second circuitry (Cheng, see FIG. 5 and par. [0045], “GPU 520”) carried by the substrate, the second circuitry to implement a first driver (Cheng, see FIG. 5 and at least par. [0045], GPU driver 516-1) to interface with the first circuitry, the first driver (Cheng, see at least par. [0045], GPU driver 516-1) to provide access to a plurality of virtualized functions that emulate the first set of GPU features (Cheng, see at least par. [0045], GPU driver 516-1 running on host virtual machine 510. In other words, the GPU driver in virtual machine 511 is a full function driver that provides access to the entire functionality of GPU 520,”), a first one of the virtualized functions to be associated with a virtual machine (machine (Cheng, see FIG. 7 and at least par. [0059], “the virtual machine begins rendering to the back-buffer associated with the virtual function.”), the second circuitry to interface with a hypervisor (Cheng, see FIG. 5, “Hypervisor 514”) in communication with a second driver implemented by the virtual machine, the second driver to provide access to a second set of GPU features -3- supported by the first one of the virtualized functions (Cheng, see FIG. 5 and at least pars. [0044], “Hypervisor 514 can include software that configures and manages the virtual machines and access to the underlying hardware. Virtual machine 511 is assigned the resources of virtual function 513 by hypervisor 514. Virtual machine 513 includes an operating system, GPU driver 516, and applications 517. Additionally, virtual function 513 is assigned a device configuration by hypervisor 514. The operating system and GPU driver 516 use this configuration to access virtual function 513. After configuration, the operating system and GPU driver 516 bypass hypervisor 514 and interact directly with virtual function 513 when processing any type of I/O requests”).
Cheng does not discloses “the second circuitry to enforce a quality of service policy on use of the first circuitry to execute one or more commands provided by the plurality of virtualized functions”.  Chakraborty discloses
the second circuitry to enforce a quality of service policy (Chakraborty, see at least par. [0078], “load-balancing policies that make most efficient use of the GPU 112”) on use of the first circuitry to execute one or more commands provided by the plurality of virtualized functions (Chakraborty, see at least par. [0079], “The host partition 1020 can be configured to provide remote desktop virtual graphics management (RDVGM) functions to the virtual machines 1011. The RDVGM can manage resource assignment and process control between physical resources of the remote computer server 1000 and vGPU 1016 resource assignment into each virtual machine guest operating system (OS) 1014. The RDVGM functions can include: managing the rendering, capturing, and compressing (RCC) processes, assigning GPU 112 resources to virtual machines 1011 through the vGPU 1016, assigning resource policies to virtual machines 1011, and load-balancing GPU 112 resources across multiple virtual machines 1011(A-N). The RDVGM can also assign appropriate GPU 112 resources to virtual machines 1011(A-N) at boot time”).
 Cheng, and have “the second circuitry to enforce a quality of service policy on use of the first circuitry to execute one or more commands provided by the plurality of virtualized functions”, as taught by Chakraborty, thereby to provide the system on chip device, and more particularly to “be used to connect the client connected compute server to a first graphics server of the plurality of graphics servers. The graphics server manager can determine availabilities of the plurality of graphics servers and allocate the connection between the client connected compute server and the first graphics server accordingly. As such, in case of load balancing of graphics servers, the client connected compute server can create a new connection with a second graphics server and can request the client to establish a new connection with the second graphics sever. The client can then seamlessly transition over to the second graphics server.” (Chakraborty, see par. [0008]).

As to claim 35. Cheng in view Chakraborty further discloses further including the hypervisor (Cheng, see at least par. [0083], “Hypervisor 311 allows multiple virtual machines 310 to share computer system 100. Each virtual machine includes a CPU, system memory, a GPU and other resources all to itself. Hypervisor 311, however, actually controls the CPU and resources, and allocates the necessary resources to each virtual machine in order that the virtual machines cannot disrupt each other.”).
As to claim 36.  Cheng in view Chakraborty further discloses wherein the second set of GPU features corresponds to the first set of GPU features (Cheng, see at least par. [0041], “GPU drivers 516-1 through 516-N, applications 517-1 through 517-N, a physical function frame buffer 518, virtual function frame buffers 519-1 through 519-N, and a GPU 520 (where N represents any integer greater than or equal to 2).”). 

As to claims 39 and 44, are rejected for the same rationale of claim 26.

As to claims 40 and 45, are rejected for the same rationale of claim 27.

As to claims 41 and 46-47, are rejected for the same rationale of claim 28.

As to claim 43. Cheng in view Chakraborty further discloses wherein the instructions cause the at least one processor to implement the hypervisor (Cheng, see at least par. [0083], “Hypervisor 311 allows multiple virtual machines 310 to share computer system 100. Each virtual machine includes a CPU, system memory, a GPU and other resources all to itself. Hypervisor 311, however, actually controls the CPU and resources, and allocates the necessary resources to each virtual machine in order that the virtual machines cannot disrupt each other.”).

9.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20130229421 A1, hereinafter “Cheng”) in view of Chakraborty et al. (US 20130093776 A1, hereinafter Chakraborty) as applied to claims 26, 34, 39, and 44. above and further in view of Rawson (US 20100013839 A1, hereinafter “Rawson”).
As to claim 32.  Cheng in view Chakraborty does not disclose “further including a printed circuit board”.  However, Rawson discloses further including a printed circuit board (Rawson, see at least par. [0027], “By placing the GPU(s) 324, compression unit(s) 326, and network interface unit 328 on the same physical printed circuit board 329, they may be connected together using dedicated communication interfaces”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cheng in view Chakraborty, disclosed invention, and have further including a printed circuit board, as taught by Rawson, thereby to provide the server, and more particularly to “increases the graphics processing speed and simplifies the communications protocol for sending graphics to remote users since the graphics processing, compression and network interface circuits interact directly with one another over dedicated communication interfaces”, (Rawson, see par. [0008]).

As to claim 33.  Cheng in view Chakraborty does not disclose “wherein the printed circuit board includes the physical GPU”.  However, Rawson discloses wherein the printed circuit board includes the physical GPU (Rawson, see at least par. [0030], “integrating the GPU 324, compression hardware 326 and network interface card 328 onto the same printed circuit board 329 along with a graphics memory or buffer, the GPU 324, compression unit 326 and NIC 328 are able to generate, compress and transmit multiple display streams without imposing a large bandwidth burden on the rest of the system 302.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cheng in view Chakraborty, wherein the printed circuit board includes the physical GPU, as taught by Rawson, thereby to provide the server, and more particularly to “improving the remote user's computing experience. Another benefit from integrating the GPU, NIC and compression unit functions on a single integrated card is that there is more bandwidth available in the computer system”, (Rawson, see par. [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612